On behalf of my 
delegation and the Government and the people of the 
Commonwealth of Dominica, I would like to 
congratulate His Excellency Mr. Nassir Abdulaziz 
Al-Nasser on his assumption of the presidency of the 
General Assembly at its sixty-sixth session, and to 
assure him of our full cooperation. We are confident 
that with his skills and experience, he will bring 
leadership to this Assembly as it addresses the 
extensive and important agenda of this sixty-sixth 
session.  
 I also extend a special welcome to the newest 
member of this Assembly, the Republic of South 
Sudan, which became the 193rd Member of the United 
Nations in July. 
 I would also like to convey Dominica’s 
appreciation to Mr. Al-Nasser’s predecessor, His 
Excellency Mr. Joseph Deiss, for having so ably guided 
the proceedings of the sixty-fifth session of the General 
Assembly. We also express our gratitude for the 
continued efforts of His Excellency Mr. Ban Ki-Moon 
and for his leadership at this most challenging time. 
 This meeting is being convened at a time of 
tremendous global insecurity. Never in the history of 
humankind have we had to struggle for our own 
existence as we have done in this past decade. We are 
still faced with unstable global financial markets, 
issues of food availability and affordability, increasing 
unrest in some regions and the high cost of energy, and 
we seem set to endure the mounting consequences of 
Mother Earth’s response to decades of global warming. 
 Countries like Dominica, located in the 
Caribbean Sea, are again in hurricane season, a period 
  
 
11-51687 4 
 
of high vulnerability that we in the Caribbean 
experience for a period of four to six months each year. 
Fresh in our minds are the recent unfortunate events 
that took place in the eastern United States. For the 
first time in its recorded history, the city in which we 
are convened came to a complete standstill because of 
Hurricane Irene in late August. 
 We in the Caribbean understand clearly the 
challenges faced in the aftermath of hurricanes, as 
these are the kinds of disasters that small island States 
such as Dominica are forced to routinely schedule on 
our calendar of events and brace for every six months. 
For us, each year’s recovery efforts could become next 
year’s destruction point. On behalf of my delegation, I 
extend my condolences to and empathize with all those 
who were affected by Hurricane Irene. 
 For reasons such as these, each year we come 
before this Assembly to report on the deterioration not 
only of the environment, but also of climate change 
negotiations. With full knowledge that these impacts 
are projected to increase over time, we believe that we 
can build on a number of outcomes agreed to in 
Cancún. We also believe that although some responses 
might not meet every Member State’s expectation, they 
could act as catalysts and springboards for new 
approaches and new solutions in Durban. 
 As witnesses to environmental degradation at a 
time when reliance on the ecosystem to provide energy 
for basic needs continues to intensify, we as a people 
cannot continue to ignore the subject of climate 
change. We believe that climate change is an energy-
related issue and that the provision of reliable, 
accessible and affordable energy and its by-products 
are critical to sustainable development and the 
achievement of the Millennium Development Goals. 
 Despite unfulfilled promises and a slow start to 
fast-start funding, we must report on actions advanced 
since Cancún that have helped position the small island 
developing States (SIDS) to transform their energy 
sectors. Specifically, I refer to the SIDS Sustainable 
Energy Initiative, also known as SIDS DOCK.  
 Almost 30 SIDS have signed an agreement to 
establish this initiative, created by the Alliance of 
Small Island States (AOSIS) under the chairmanship of 
Grenada and in partnership with the Government of 
Denmark, the United Nations Development Programme 
and the World Bank. We wish to thank the Government 
of Denmark for its significant financial contribution to 
operationalizing this facility and for the leadership that 
it has given and continues to give to the process. My 
delegation expresses its gratitude to the other members 
of AOSIS for staying the course and reaffirms 
Dominica’s commitment to the initiative. 
 SIDS DOCK was the outstanding outcome for 
SIDS at Cancún, and, as we set our sights on Durban, 
the expectation is that other partners will support the 
initiative, which is set to transform the energy sector in 
SIDS. It is our hope that sufficient progress will be 
made in negotiating appropriate measures that might be 
implemented to address the losses and damage 
associated with the adverse effects of climate change, 
including impacts related to extreme weather as well as 
slow-onset events. 
 These two initiatives are within the framework of 
the Bali Road Map and Action Plan and reflect actions 
that are geared towards the fulfilment of commitments 
and giving effect to the Cancún decisions. 
 It is no secret that the Kyoto Protocol is in 
serious trouble. While it represents less than 30 per 
cent of greenhouse-gas emissions, it remains the only 
legally binding global agreement in our quest to 
address the growing threat of climate change. In order 
to build on the gains made under the first commitment 
period, we must ensure that the broad principles 
secured in the Kyoto Protocol are maintained in any 
legally binding global agreement at Durban. 
 A sustainable energy sector is the foundation for 
sustainable development in small island States such as 
Dominica. For the past decade, Dominica has been 
working towards the development of our geothermal 
potential, with the assistance of international agencies 
and development partners. 
 With the support and contribution of the 
European Union, the Government of France and the 
Regional Councils of Guadeloupe and Martinique, we 
are now closer to the realization of our goal. 
Preparation for drilling has begun, and the three test 
wells will be complete by the end of 2011. 
 The development of our geothermal potential will 
provide us with the capacity to meet our domestic 
needs and supply electricity to our neighbouring 
islands, especially the French territories of Guadeloupe 
and Martinique, through our connection via submarine 
cables. With this displacement of hundreds of 
megawatts of fossil-generated power, coupled with our 
 
 
5 11-51687 
 
sustainable development practices, Dominica’s target is 
to be not only carbon-neutral but also carbon-negative 
by the year 2020. 
 Like Dominica, many SIDS are pursuing their 
own renewable-energy initiatives. However, 
unsustainable debt burdens and lack of technology 
have made such initiatives almost impossible for some 
SIDS. We invite other developed countries and 
international institutions to join the Government of 
Denmark in SIDS DOCK and the Government of 
Norway in its “Energy for all” initiative, by providing 
the critical support that SIDS so desperately need. 
 We in the SIDS are committed to playing our 
part; suffice it to say, however, that there are still some 
major obstacles impeding the pace of progress, 
particularly financing for SIDS-appropriate technology 
and transfer. As part of the United Nations Conference 
on Sustainable Development (Rio+20) process, 
Dominica calls on the Secretary-General to establish a 
special SIDS-appropriate technology fund to address 
the issue of innovative financing for sustainable energy 
technology transfer and development for small island 
States. In that regard, we also ask that the Secretary-
General consider appointing a goodwill ambassador 
tasked with advocating on behalf of SIDS and helping 
the Secretary-General in supporting the Fund. The 
effective transfer and development of SIDS-appropriate 
technology is essential for SIDS to build resilience to 
the present and future impacts of climate change. 
 In addition to looking forward to securing a 
renewed political commitment for sustainable 
development at Rio+20, the SIDS expect that the 
international community will reaffirm their support 
with the new and additional resources required to 
implement the programmes and activities agreed to, 
from Agenda 21 to the Barbados Programme of Action 
and the Mauritius Strategy for the further 
implementation of the Barbados Programme of Action.  
 Any renewed commitments and agreements 
reached at Rio+20 must address the major impediments 
to implementing these summit outcomes, including the 
limited technical, financial and human resources, as 
well as the impact of exogenous factors, particularly 
the global financial crisis. 
 There is no denying the importance of national 
security to a society; thus the unregulated, 
non-standardized and highly dangerous trade in arms 
and ammunition poses great threats to law and order in 
our societies. The Caribbean region is not a 
manufacturer of arms or ammunition, yet large 
quantities of illegal firearms and ammunition often 
associated with the illegal drug trade are transferred 
across our borders, infiltrating our society and causing 
mayhem and death, overburdening our health-care 
system and contributing to the destabilization of 
economic progress and well-being. The region has lost 
some of its most productive members to this 
unregulated transfer of arms. This is an unsustainable 
situation for any country, but even more so for small 
island States. 
 Negotiations on an arms trade treaty are 
welcome, and, as stated in the Caribbean Community 
Declaration on Small Arms and Light Weapons, 
Dominica is committed to full and active participation 
in all efforts related to the issue of small arms. Of 
particular importance is the 2012 review of the 2001 
Programme of Action to Prevent, Combat and 
Eradicate the Illicit Trade in Small Arms and Light 
Weapons in All Its Aspects, as well as the 2012 United 
Nations Conference on the Arms Trade Treaty. 
 In the absence of these and other initiatives to 
help combat global insecurity, threats to global peace 
and security will continue to multiply in both intensity 
and form. Multilateralism must take centre stage in the 
struggle to deal with these challenges. The work of the 
United Nations is therefore paramount in maintaining 
world peace and security. In its maintenance of this 
role, the United Nations must be able to clearly 
demonstrate legitimacy and fairness in its actions, 
cognizant always of the need to protect the most 
vulnerable. 
 The ability of the Security Council to adequately 
respond to new and changing world dynamics rests 
with its acceptance of the need for continuous reform 
to adapt to the times, including a recognition of the 
increase in size of the United Nations membership and 
global economic power shifts. Reform reflects more 
than representation and, in this situation, should 
promote adaptation to the needs of Members and the 
drafting of strategies that would contribute to ending 
wars and halting disputes. 
 In that regard, we welcome Mr. Al-Nasser’s 
proposal of “The role of mediation in the settlement of 
disputes by peaceful means” as the theme for the high-
level debate at the opening of this session of the 
General Assembly. 
  
 
11-51687 6 
 
 Earlier I spoke of the threats which plague 
mankind in this era of globalization. I also highlighted 
the need for multilateralism and for cooperation 
between and among States. These challenges can be 
overcome only in a global environment where there 
exists respect for one another’s territorial integrity, 
non-interference in one another’s domestic affairs, 
respect for sovereignty and the right of self-
determination. It is in this context that we again call on 
the United States of America to discontinue its 
economic blockade against the people of the Republic 
of Cuba. 
 I also welcome the support of the President of the 
Assembly in keeping our sister island of Haiti on the 
global stage. There are few words left to describe the 
dire misery in which our brothers and sisters in Haiti 
are living. The paralysis of reconstruction and 
development activities has been the hallmark of the 
aftermath of the earthquake that devastated that 
country in January 2010.  
 We recognize the tremendous challenges to the 
reconstruction efforts and wish to thank those 
countries, institutions and individuals who have 
contributed and continue to contribute towards this 
process. We again call on those who have made 
pledges to make good on their commitments in order to 
accelerate the reconstruction efforts. 
 The presence of the United Nations Stabilization 
Mission in Haiti (MINUSTAH) remains critical to the 
reconstruction efforts by providing security and 
support to the people of Haiti. We therefore urge the 
Security Council to extend the tenure of MINUSTAH 
to facilitate the efforts of the new Administration of 
His Excellency President Michel Martelly. 
 We all accept that it is critical to collectively 
address the impact of climate change, to resolve 
conflicts throughout the world and to enhance peace 
and security for humanity. All these efforts, however, 
will be of little value to our peoples if we are not able 
to ensure that they are healthy. The United Nations has 
shown exemplary leadership in dealing with the fight 
against HIV/AIDS, together with its partners. This 
same leadership must now be given to the fight against 
non-communicable diseases. 
 The frightening statistics of 2008 issued by the 
World Health Organization, which estimated that 
36 million deaths worldwide were due to 
non-communicable diseases (NCDs), suggests that this 
phenomenon is not unique to any one region and 
therefore cannot be downplayed. NCDs pose one of the 
greatest challenges to the health and development of 
Dominica, the Caribbean Community (CARICOM) and 
the rest of the world. The severe impacts of 
non-communicable diseases continue to place 
tremendous pressures on our health-care systems, 
productivity and already overburdened and struggling 
economies. 
 It was for these reasons that the CARICOM 
Heads of Government issued the Port of Spain 
Declaration in 2007 to promote healthy lifestyles and 
to combat NCDs in our region. Prior to and since the 
declaration, the Dominican Government has adopted a 
national policy on NCDs. We have further 
implemented a number of measures as part of our 
multisectoral efforts to include education; the 
strengthening of our primary health-care system with 
the contribution of our partners, the Bolivarian 
Republic of Venezuela and the Republic of Cuba; the 
promotion of healthy lifestyles; greater access to 
treatment and free health care; and appropriate 
legislative and policy changes. The Government of 
Dominica endorses the leadership taken by the 
Caribbean Community in this regard. We remain 
committed to the well-being of every citizen. 
 We join our CARICOM colleagues in thanking 
the United Nations Member States and Secretariat for 
convening the successful High-level Meeting on 
NCDs. We look forward to the implementation of the 
Political Declaration (resolution 66/2) and call on the 
developed countries to partner with us in our various 
efforts to combat NCDs. 
 Finally, Dominica wishes to reaffirm its 
confidence in the United Nations system as the 
ultimate negotiating and deliberating body for 
addressing major challenges confronting the world. 
The Assembly can count on Dominica’s commitment to 
working in close collaboration with the United Nations 
agencies and respective Member States to strengthen 
the mission of this body. We cannot overemphasize the 
fact that, notwithstanding its many limitations and 
imperfections, the United Nations system is critical to 
maintaining world peace and security and an 
international humanitarian system. The world today is 
a much better place because of the United Nations.